Title: Charles Burrall to Thomas Jefferson, 6 March 1814
From: Burrall, Charles
To: Jefferson, Thomas


          
                        Sir,
                        
                            Baltimore
                            March 6, 1814.
                        
                    
          In consequence of the removal of Mr Granger, there will be many efforts made to remove the subordinate officers in our Dept especially where their offices are worth having, and already have individuals began to
			 practice their insiduous arts to obtain mine—From, your personal knowledge of me, and from an opinion
			 entertained by myself, that your sentiments have been favorable to me I have presumed Sir, to address you on this subject.—I have held my office upwards of fourteen years, and altho’ I have had
			 various dispositions to consult, yet I believe no city postmaster has performed his duties more free from complaint, or given more general satisfaction than myself.—I am confident that if I were
			 to
			 solicit the real letter interest of this city, that I could obtain at least nine tenths of it, but after having served such a length of time faithfully & impartially, before I would solicit the support of the citizens
			 individually, I would submit to removal from office, if the new Postmaster General should be disposed to treat me with so much injustice.—I can plead no party services in my behalf, nor can any
			 be
			 laid to my charge, I have never voted myself, or attempted to influence any mans vote since I have lived in this city, nor have I contributed a dollar to the support of any news-paper, or caused
			 a paragraph to be inserted in any of them relative to men or measures.—
          In the summer of 1812 I had a trying time here, and although I would not go thro’ the same scene again for any office within the gift of the President that I am capable of filling, yet I have the consolation of knowing that I then served Mr Madison with as much fidelity as I flatter myself, in your estimation, I heretofore served you—I believe I may say without vanity that I at that time contributed as much as any other individual to
			 prevent his coming into collision with the riotously disposed of this City.—I send you a copy of my deposition (which I caused to be laid before the President at the time) that you may see what was my conduct on that occasion.—Should you be disposed to serve me, and feel yourself
			 perfectly at liberty to do it, by addressing a few lines to the President in my behalf, you will confer a particular favor on me.
          I am Sir with sentiments of the highest respect your Obedient Servant
                        Chas Burrall
                    
        